NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 17 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JEHAN ZEB MIR, M.D.,                            No. 20-55739

                Plaintiff-Appellant,            D.C. No. 2:16-cv-03664-JFW-PJW

 v.
                                                MEMORANDUM*
TEN UNKNOWN FBI AGENTS, in
Personal, Individual Capacities as Doe 1-10;
et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    John F. Walter, District Judge, Presiding

                          Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.

      Jehan Zeb Mir, M.D. appeals pro se from the district court’s judgment

dismissing his action brought under Bivens v. Six Unknown Named Agents of

Federal Bureau of Narcotics, 403 U.S. 388 (1971), alleging federal and state law



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal under Federal Rule of Civil Procedure 12(b)(6). Hebbe v. Pliler, 627

F.3d 338, 341 (9th Cir. 2010). We affirm.

      The district court properly dismissed Mir’s action because Mir failed to

allege facts sufficient to state a plausible claim. See id. at 341-42 (although pro se

pleadings are construed liberally, a plaintiff must present factual allegations

sufficient to state a plausible claim for relief); see also Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (“A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is

liable for misconduct alleged.”).

      The district court did not abuse its discretion by denying Mir’s requests to

take depositions before the parties conferred pursuant to Federal Rule of Civil

Procedure 26(f). See Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002) (setting

forth standard of review and explaining that a trial court has broad discretion to

permit or deny discovery); see also Fed. R. Civ. P. 26(d)(1) (a party generally

“may not seek discovery from any source before the parties have conferred as

required by Rule 26(f)”).

      The district court did not abuse its discretion by denying Mir’s motion to

disqualify the magistrate judge because Mir failed to establish any ground for

disqualification. See United States v. McTiernan, 695 F.3d 882, 891-92 (9th Cir.


                                           2                                      20-55739
2012) (setting forth standard of review and circumstances requiring

disqualification).

      We reject as without merit Mir’s contention that the district court erred by

not entering default judgment against certain defendants.

      Averbuch and Lazimi Lock & Key’s motion to take judicial notice is denied

as unnecessary.

      AFFIRMED.




                                         3                                    20-55739